Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 1 of 9 PageID 35



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


JUAN RAMON PEREZ DRIOS, individually,

Plaintiff,

                                                CASE NO.: 6:19-CV-1139-PGB-LRH
vs.


HOKKAIDO LAKE BUENA VISTA LLC,
a Florida Limited Liability Company, and
WAN XING LIN, individually,

      Defendants.
_________________________________________/


                 DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

COME NOW Defendants, HOKKAIDO LAKE BUENA VISTA LLC. (hereinafter

“HOKKAIDO”) and WAN XING LIN (hereinafter “LIN”) (collectively “Defendants”), by and

through their undersigned counsel, file this Answer and Affirmative Defenses, and state as

follows:

                              PARTIES, JURISDICTION, AND VENUE

      1. Admitted for jurisdictional purposes only, otherwise denied.

      2. Admitted.

      3. Admitted for jurisdictional purposes only.

      4. Without knowledge, therefore denied.

      5. Admitted for venue purposes only, otherwise denied.

      6. Admitted as to the type of action, denied as to entitlement to relief.

      7. Admitted.


                                                   1
Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 2 of 9 PageID 36



  8. Admitted.

  9. Denied.

  10. Admitted.

  11. Admitted as to HOKKAIDO. Denied as to Plaintiff.

  12. Denied.

  13. Denied.

                              GENERAL ALLEGATIONS

  14. Denied.

  15. Denied.

  16. Admitted.

  17. Denied.

  18. Denied.

  19. Denied.

  20. Denied.

  21. Denied.

  22. Denied.

  23. Denied.

  24. Without knowledge, therefore denied.

  25. Without knowledge, therefore denied.

                                  PRESUIT DEMAND

  26. Denied.

                           COUNT I
   ALLEGATIONS INVOLVING THE OVERTIME PROVISIONS OF THE FLSA
                      AGAINST HOKKAIDO




                                             2
Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 3 of 9 PageID 37



  27. Defendants restate responses 1-26.

  28. Admitted that this is a claim for overtime pay, otherwise denied.

  29. Denied.

  30. Without knowledge as to what “Plaintiff estimates,” therefore denied. Specifically

     denied as to hours alleged or any liability therefrom.

  31. Denied.

  32. Denied.

  33. Denied.

  34. Denied.

  35. Denied.

  36. Denied.

  37. Denied.

                              COUNT II -
           ALLEGATIONS INVOLVING THE OVERTIME PROVISIONS
                         OF FLSA AGAINST LIN

  38. Defendants restate responses 1-26.

  39. Admitted that this is a claim for overtime pay, otherwise denied.

  40. Denied.

  41. Denied.

  42. Denied.

  43. Denied.

  44. Denied.

  45. Denied.

  46. Denied.




                                              3
Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 4 of 9 PageID 38



  47. Denied.

  48. Denied.

  49. Denied.

  50. Denied.

                            COUNT III
        ALLEGATIONS INVOLVING THE MINIMUM WAGE PROVISIONS
                  OF THE FLSA AGAINST HOKKAIDO

  51. Defendants restate responses 1-26.

  52. This paragraph contains a legal conclusion to which no response is necessary. To the

     extent that a response is required, Defendants deny any wrongdoing.

  53. Denied.

  54. Denied.

  55. Denied.

  56. Denied.

                              COUNT IV
      ALLEGATIONS INVOLVING THE MINIMUM WAGE PROVISIONS OF THE
                          FLSA AGAINST LIN

  57. Defendants restate responses 1-26.

  58. This paragraph contains a legal conclusion to which no response is necessary. To the

     extent that a response is required, Defendants deny any wrongdoing.

  59. This paragraph contains a legal conclusion to which no response is necessary. To the

     extent that a response is required, Defendants deny any wrongdoing.

  60. Denied.

  61. Denied.

  62. Denied.




                                             4
Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 5 of 9 PageID 39



   63. Denied.

                                 DEMAND FOR JURY TRIAL

   64. Defendants admit that Plaintiff requests a jury trial in this paragraph.

                                    PRAYER FOR RELIEF

   (a) Defendants deny that Plaintiff is entitled to relief sought.

   (b) Defendants deny that Plaintiff is entitled to relief sought.

   (c) Defendants deny that Plaintiff is entitled to relief sought.

   (d) Defendants deny that Plaintiff is entitled to relief sought.

   (e) Defendants deny that Plaintiff is entitled to relief sought.

   (f) Defendants deny that Plaintiff is entitled to relief sought.

                                      GENERAL DENIAL

       Unless and to the extent expressly admitted herein, Defendants deny any and all

allegations in the Complaint. Defendant LIN should not have been named individually in this

lawsuit as discussed below. However, some Affirmative Defenses are presented with the plural

of “Defendant” as “Defendant(s).”        They are presented in this manner in order to avoid

foreclosing any defense to either Defendant. In no way should this be interpreted as imputing

any liability to either Defendant or as a waiver of any affirmative defense by either Defendant.

                                  AFFIRMATIVE DEFENSES

       Plaintiff bears the burden of proof as to all allegations made in his Complaint. Defendants

assert the following defenses to Plaintiff’s Complaint, without conceding that Defendant has the

burden of proof as to any issue in this matter.

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a cause of action upon which relief may be granted.




                                                  5
Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 6 of 9 PageID 40



                               SECOND AFFIRMATIVE DEFENSE

          Defendant LIN is not liable under the FLSA because he was not an “employer” as

defined by the FLSA.

                                THIRD AFFIRMATIVE DEFENSE

          At all times material, Defendant HOKKAIDO acted in good faith towards all employees

and did not willfully, intentionally, or recklessly disregard or violate the Fair Labor Standards

Act or any other law in its dealings with any employee.

                               FOURTH AFFIRMATIVE DEFENSE

          At all times material, Defendant LIN never acted in bad faith, or in any other manner,

towards Plaintiff. Assuming arguendo that he had any dealings with Plaintiff, Defendant LIN

never willfully, intentionally, or recklessly disregarded or violated the law in dealings with

Plaintiff.

                                FIFTH AFFIRMATIVE DEFENSE

          All or some of Plaintiff’s claims are barred by the Statute of Limitations.

                                SIXTH AFFIRMATIVE DEFENSE

          All or some of Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or

laches.

                              SEVENTH AFFIRMATIVE DEFENSE

          If Plaintiff was employed by Defendant(s) and was provided lodging by his employer,

any calculation of wages and hourly rate must include a credit for the actual cost of lodging.

                               EIGHTH AFFIRMATIVE DEFENSE

          If Plaintiff was employed by Defendant(s) and was provided meals by his employer, any

calculation of wages and hourly rate must include a credit for the actual cost of meals.




                                                   6
Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 7 of 9 PageID 41



                              NINTH AFFIRMATIVE DEFENSE

       If Plaintiff was employed by Defendant(s), any calculation of Plaintiff’s hours must

include a deduction for unpaid meal breaks and any other non-compensable time allowed to

Plaintiff during any workweek.

                              TENTH AFFIRMATIVE DEFENSE

       If Plaintiff was employed by Defendant(s) and was provided transportation by his

employer, any calculation of wages and hourly rate must include a credit for the actual cost of

transportation.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to recover attorney fees because a good faith effort was not made

by Plaintiff to resolve these claims prior to filing a Complaint in this action.

                             TWELTH AFFIRMATIVE DEFENSE

       Defendants did not know or did not show reckless disregard for whether their conduct

was prohibited by the FLSA.

                            TWELFTH AFFIRMATIVE DEFENSE

       To the extent Plaintiff seeks damages not recoverable under the FLSA, Plaintiff is barred

from such recovery.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s action is barred because he seeks to recover for time that is de minimus and

thus not compensable under the FLSA.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to liquidated damages as Defendants did not act, or fail to act, in a

manner sufficient to give rise to liquidated damages liability.




                                                  7
Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 8 of 9 PageID 42



                          FIFTEENTH AFFIRMATIVE DEFENSE

       In the event that Plaintiff is awarded any relief, Defendants are entitled to set-off of any

monetary damages for any income or benefits received by Plaintiff during the timeframe

represented by such relief. Also, to the extent that Plaintiff mitigated or failed to mitigate his

damages, Defendants are entitled to factor such mitigation or failure to mitigate into any award

of damages.

                          SIXTEENTH AFFIRMATIVE DEFENSE

       If Plaintiff was employed by Defendants, Plaintiff was paid in full all compensation

required by the Fair Labor Standards Act.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

       Defendants invoke all defenses, protections and limitations of the Fair Labor Standards

Act, 29 U.S.C. §201 et seq. (“FLSA”).

                                 RESERVATION OF RIGHTS

       Defendant reserves the right to add or amend Affirmative Defenses as additional

information is discovered during the course of litigation.


RESPECTFULLY SUBMITTED on this 23th day of July, 2019.

                                              For the firm,
                                              ____________s/ Don McManus__
                                              Don McManus
                                              Florida Bar No. 91190
                                              Law Offices of Don McManus, P.L.
                                              7651-A Ashley Park Court Suite 403
                                              Orlando, FL 32835
                                              Telephone: 407-505-5888
                                              Email: donmcmanusEsq@gmail.com
                                              ATTORNEY FOR DEFENDANTS




                                                 8
Case 6:19-cv-01139-PGB-LRH Document 10 Filed 07/23/19 Page 9 of 9 PageID 43




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 23, 2019, I electronically filed the foregoing with the
Clerk of the Courts via the CM/ECF system. In addition to filing, it will be delivered via
electronic mail to Defendant’s counsel at:

me@espino-law.com

                                          s/ Don McManus__
                                          Don McManus




                                             9
